Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered March 9, 2004, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to move to withdraw his plea of guilty on the grounds that it was not knowingly, voluntarily, or intelligently made and that he was denied the effective assistance of counsel. Thus, his present contentions are unpreserved for appellate review (see People v Pellegrino, 60 NY2d 636 [1983]; People v Nicholas, 8 AD3d 300 [2004]; People v Aguirre, 304 AD2d 771 [2003]; People v Leo, 255 AD2d 458 [1998]).
Furthermore, since the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, and which was the minimum sentence authorized by law, he has no basis to now complain that his sentence was excessive (see People v Gillyard, 237 AD2d 302 [1997]; People v Kazepis, 101 AD2d 816 [1984]). H. Miller, J.P., Crane, Krausman, Rivera and Lifson, JJ., concur.